DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 9/12/22, with respect to the title have been fully considered and are persuasive.  The objection to the title has been withdrawn. 

Applicant’s arguments, see page 7, filed 9/12/22, with respect to claims 7-9 and 10-18 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejections have been withdrawn.

Applicant’s arguments, see page 8, filed 9/12/22, with respect to claims 10-18 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection has been withdrawn. 

Applicant's arguments filed 9/12/22 have been fully considered but they are not persuasive.
Regarding applicant’s argument for claim 1, on page 8, that Ford does not disclose recording information related to the use of the file, examiner disagrees.  Paragraphs 160 and 208 disclose commenting and annotating of files (examples of “posting”) that is a recording of information relating to the use of the file that is made possible by “second identification information” such as an authorized user’s particular key ID (paragraph 194).  Therefore the argument is overcome and the previous rejection remains.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1, 19 and 20 currently state “upon receipt of plural instances of second identification information: set a number of times the using user may post”, however page 15 appears to describe a process for setting available uses after only a single receipt of second identification information (i.e. not “plural instances”).  Amendment or further explanation is required.
Claims 2-9 are rejected because they incorporate the language of claim 1.
NOTE: for the art rejection below, examiner has assumed the setting of a number of times to occur upon receipt of a single instance of second identification information as detailed in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1)	Claim(s) 1-9, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2017/0041296 by Ford et al.
2)	Regarding claim 1, Ford teaches an information processing apparatus (figures 1a and 1b, items 110 and 102; system servers) comprising: a processor (paragraph 371; access servers can have processors) configured to: when performing control of outputting a file from a storage unit in accordance with a request from a using user (paragraphs 209, 269 and 361; registered document can be accessed by other users), issue second identification information to the using user (paragraph 194; document access can be encrypted with a random key), the file having been stored by a registering user in the storage unit (paragraphs 361 and 362; documents can be registered), the file being associated with first identification information for identifying the file (paragraph 363; registered documents have identifying information that can be transmitted to DRM engine), the second identification information to be used for recording information related to use of the file (paragraph 192; edits/comments for a document are tracked); and upon receipt of the second identification information from the using user: perform control of recording the information related to the use of the file (paragraph 195; access by other user with assigned key can be used for interactions around the content such as review, editing, commenting, etc.); and upon receipt of plural instances of the second identification information (paragraph 255; upon receipt of a using user authentication [i.e. part of “second identification information”] a specific number of access keys can be assigned to a particular file): set a number of times the using user (paragraph 254; specific number of times a file may be accessed can be set) may post on the file (paragraph 208; specific task can be assigned to a specific using user of annotation/commenting [i.e. posting]) and include the setting into the second identification information (paragraph 195; each access key can be uniquely numbered), and perform control invalidating the information related to the use of the file when the information related to the use of the file is provided more than the set number of times (paragraphs 208 and 254; if a user can be assigned the specific task of annotation/commenting [“posting”] and the user access may be limited to a specific number of times, then posting a specific number of times can be limited).
3)	Regarding claim 2, Ford teaches the information processing apparatus according to claim 1, wherein the processor is configured to: after performing the control of outputting of the file, perform control of outputting the second identification information (paragraph 157; tracking information [i.e. second identification information associated with accessing user] can be constantly generated [i.e. “output”] after output [“display”] of a file).
4)	Regarding claim 3, Ford teaches the information processing apparatus according to claim 2, wherein the information related to the use of the file comprises evaluation information indicating an evaluation the using user who used the file (paragraph 195; information can be of a social networking nature about the document including edits, comments, etc.).
5)	Regarding claim 4, Ford teaches the information processing apparatus according to claim 1, wherein the processor is configured to perform control for a file for printing among a plurality of the files registered in the storage unit (paragraph 156; documents can be printed).
6)	Claims 5 and 6 are taught in the same manner as described in the rejection of claim 4 above.
7)	Regarding claim 7, Ford teaches the information processing apparatus according to claim 4, wherein the processor is configured to: perform, as the control of outputting the file, control of forming an image of the file by an image forming apparatus (paragraph 156; documents can be printed).
8)	Claims 8 and 9 are taught in the same manner as described in the rejection of claim 7 above.
9)	Claims 19 and 20 are taught in the same manner as described in the rejection of claim 1 above, with the exception of the limitation: a non-transitory computer readable medium storing a program that causes a processor to execute information processing (paragraph 371; memory storing instructions for a processor in the server is disclosed).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672